EXHIBIT 10.2




AMENDMENT NO. 1 TO THE
GENENTECH, INC. TAX REDUCTION INVESTMENT PLAN
(January 1, 2006 Restatement)
 
GENENTECH, INC. (the “Company”), having established the Genentech, Inc. Tax
Reduction Investment Plan (the “Plan”) effective as of January 1, 1985 and
amended and restated the Plan in its entirety effective (most recently) as of
January 1, 2006 (and the other dates specified therein), hereby amends the
restated Plan as follows, effective as of October 1, 2006, except as otherwise
provided below:
 
1.    Section 1.20 is amended in its entirety, to read as follows:
 
“1.20 Entry Date. “Entry Date” shall mean each calendar day in each Plan Year.”
 
2.    Section 2.3.1 is amended in its entirety, to read as follows:
 
“2.3.1 Active Participation. An Employee who has become a Participant under
Section 2.1 may elect to become an Active Participant as of any Entry Date
following the Employee’s receipt of his or her first pay check from the
Employer, provided that he or she is then an Eligible Employee, and provided
further, that he or she enrolls in the Plan and elects to make Salary Deferrals
and/or Catch-Up Contributions, in such manner as the Committee (in its
discretion) shall specify, in accordance with Section 3. Such Employee’s status
as an Active Participant shall be effective as soon as administratively feasible
following his or her enrollment.”
 
3.    Section 2.8 is amended in its entirety, to read as follows:
 
“2.8 Acquisitions. If determined by the Committee (in its discretion), an
Acquired Employee may elect to become an Active Participant sooner than the date
specified in Section 2.3.1. As determined in the discretion of the Committee,
such date shall be as soon as administratively


--------------------------------------------------------------------------------



 
feasible on or after the later of (a) the date on which the Acquired Employee
becomes an Eligible Employee, or (b) such other date as may be specified by the
Committee (which shall in no event be later than the Entry Date following the
Acquired Employee’s receipt of his or her first pay check from the Employer).
For purposes of this Section 2.8, an “Acquired Employee” is an Eligible Employee
who becomes an Employee by reason of the acquisition by the Company or its
Affiliate of the assets and liabilities of, or the voting stock of, another
corporation or other business entity, or another type of business transaction
effected by the Company or its Affiliate.”
 
4.    Paragraph (a) of Section 3.2, Catch-Up Contributions, shall be amended in
its entirety, to read as follows:
 
“(a)      Eligible Participants. All Employees who are Participants eligible to
make Salary Deferrals under this Plan and who have attained age fifty (50)
before the close of the Plan Year shall be eligible to make “catch-up
contributions” for the Plan Year in accordance with, and subject to the
limitations of, Section 414(v) of the Code. An Active Participant who meets the
foregoing requirements may elect to defer a portion of each payment of
Compensation that would otherwise be made to him or her, after the election
becomes and while it remains effective, equal to any whole percentage from 1% to
75% (inclusive) of such payment.”


 
5.    Section 3.3.1 is hereby amended in its entirety, to read as follows:
 
“3.3.1 Amounts. Notwithstanding anything in Section 3.1.1 or 3.2 to the
contrary, no Active Participant may elect to defer an amount of his or her
Compensation for any pay period as Salary Deferrals and Catch-Up Contributions
that, when combined, exceeds 75% of each payment of Compensation. The amount of
Salary Deferrals or Catch-Up Contributions that may be made by each Active
Participant for each payroll period shall be the amount in dollars and cents
that is nearest to the amount of Compensation subject to the deferral election
multiplied by the percentage elected by the Participant pursuant to Section
3.1.1 or 3.2, as applicable.”
 
6.    Section 4.1.1 is hereby amended in its entirety, to read as follows:


--------------------------------------------------------------------------------


 
 
“4.1.1 Basic Matching Contributions. Effective as of October 1, 2006, the
Employer will make Matching Contributions for each eligible Active Participant
on a payroll by payroll basis equal to 100% of the eligible Active Participant’s
Salary Deferrals for the pay period, but not to exceed 5% of the eligible Active
Participant’s Compensation per pay check for the pay period against which Salary
Deferrals are made.”
 
7.    Section 4.1.2 is hereby amended in its entirety, to read as follows:
 
“4.1.2 True-Up Matching Contributions. 
(a)      True-Up for Quarter Ending September 30, 2006. In addition to the
Matching Contributions set forth in Section 4.1.1, the Employer will make
additional Matching Contributions for the 2006 Plan Year, to be allocated as of
September 29, 2006 (the Valuation Date immediately preceding the last day of the
calendar quarter ending September 30, 2006) to eligible Active Participants as
an adjustment to take into account any changes in Compensation or Participant
Salary Deferral elections which may have occurred during the period from January
1, 2006 through September 29, 2006. The amount of the additional Matching
Contributions for each eligible Active Participant shall be equal to the
difference, if any, between (i) the Matching Contributions allocated to the
eligible Active Participant pursuant to Section 4.1.1 for the period from
January 1, 2006 through September 29, 2006, and (ii) a Matching Contribution
equal to 100% of the eligible Active Participant’s Salary Deferrals but not to
exceed 5% of the eligible Active Participant’s Compensation for the period from
January 1, 2006 through September 29, 2006. Notwithstanding the foregoing, the
only Compensation that shall be taken into account for purposes of this
additional Matching Contribution shall be Compensation paid (or payable if
deferred under Section 3) to the eligible Active Participant for payroll periods
for which he or she made Salary Deferrals or after which the Active
Participant’s Section 401(k) Ceiling took effect. In order to be eligible for
this additional Matching Contribution, a Participant must be an Eligible
Employee on September 29, 2006, or his or her employment with the Employer must
have been terminated during the period from January 1, 2006 through September
29, 2006 due to Disability or death.
 
(b)      2006 Year-End True-Up. In addition to the Matching Contributions set
forth in Sections 4.1.1 and 4.1.2(a), the Employers will make additional
Matching Contributions for the 2006 Plan Year, to be allocated as of December
29, 2006 (the last Valuation Date in the 2006 Plan Year) to eligible Active
Participants as an adjustment to take into account any changes in Compensation
or Participant Salary Deferral elections which may have occurred during the
period from October 1, 2006 through December 29, 2006. The amount of the
additional Matching Contributions for each eligible Active Participant shall be
equal to the difference, if any, between (i) the Matching Contributions
allocated to the eligible Active Participant pursuant to Sections 4.1.1 and
4.1.2(a) for the Plan Year, and (ii) a Matching Contribution equal to 100% of
the eligible Active Participant’s Salary Deferrals for the Plan Year but not to
exceed 5% of the eligible Active Participant’s Compensation for the Plan Year.
Notwithstanding the foregoing, the only


--------------------------------------------------------------------------------



 
Compensation that shall be taken into account for purposes of this additional
Matching Contribution shall be Compensation paid (or payable if deferred under
Section 3) to the eligible Active Participant for payroll periods for which he
or she made Salary Deferrals or after which the Active Participant’s Section
401(k) Ceiling took effect. In order to be eligible for this additional Matching
Contribution, a Participant must be an Eligible Employee on December 29, 2006,
or his or her employment with the Employer must have been terminated during the
Plan Year due to Disability or death.
 
(c)      True-Up for Plan Years Beginning January 1, 2007 and After. In addition
to the Matching Contributions set forth in Section 4.1.1, the Employers will
make additional Matching Contributions for the Plan Year, to be allocated as of
the last Valuation Date of the Plan Year to eligible Active Participants as an
adjustment to take into account any changes in Compensation or Participant
Salary Deferral elections which may have occurred during the Plan Year. The
amount of the additional Matching Contributions for each eligible Active
Participant shall be equal to the difference, if any, between (i) the Matching
Contributions allocated to the eligible Active Participant pursuant to Section
4.1.1 for the Plan Year, and (ii) a Matching Contribution equal to 100% of the
eligible Active Participant’s Salary Deferrals for the Plan Year but not to
exceed 5% of the eligible Active Participant’s Compensation for the Plan Year.
Notwithstanding the foregoing, the only Compensation that shall be taken into
account for purposes of this additional Matching Contribution shall be
Compensation paid (or payable if deferred under Section 3) to the eligible
Active Participant for payroll periods for which he or she made Salary Deferrals
or after which the Active Participant’s Section 401(k) Ceiling took effect. In
order to be eligible for this additional Employer Matching Contribution, a
Participant must be an Eligible Employee on the last Valuation Date of the Plan
Year, or his or her employment with the Employer must have been terminated
during the Plan Year due to Disability or death.”
 
8.    The following Section 6.8 is added to the Plan:
 
“6.8 Forfeitures. Any amounts attributable to forfeitures transferred pursuant
to the merger of another tax-qualified plan with this Plan, and any other
amounts to be treated as forfeitures under the Plan, shall be applied, at the
Committee’s election and in its discretion, to: (a) reduce the Employer’s
obligation to make Matching Contributions; (b) reduce the Employer’s obligation
to make Nonelective Contributions; (c) fund any other Employer contributions
(e.g., Qualified Nonelective Contributions) determined by the Committee to be
necessary or appropriate; and/or (d) pay administrative expenses under the Plan
in accordance with Section 9.9.”
 
9.    The following paragraph (e) is added to Section 7.4.5, effective as of
January 1, 2007:


--------------------------------------------------------------------------------


 
 
“(e) Subject to the other requirements of this Section 7.4.5 and the Plan,
beginning January 1, 2007, a distribution in the form of an Eligible Rollover
Distribution to a Beneficiary who is not the surviving spouse of the Participant
may be directly rolled over to an IRA in the name of the Beneficiary.”
 
10.    Section 8.2.3 is hereby amended in its entirety, to read as follows:
 
“8.2.3 Mandatory Suspension and Contribution Limitations. If determined by the
Committee to be necessary or appropriate in order to preserve the
tax-qualification of the Plan, no withdrawal shall be made under this Section
8.2 unless the Participant irrevocably agrees, evidenced in such manner as the
Committee (in its discretion) may specify, in his or her hardship withdrawal
application that the Participant shall not make contributions to, compensation
deferrals under or payments in connection with the exercise of any rights
granted under this Plan or any other qualified plan or any nonqualified stock
option, stock purchase, deferred compensation or similar plan (but not any
health or welfare plan) maintained by any Employer or Affiliate for a period of
six (6) months following receipt of the withdrawal. The Participant may elect to
resume his or her active participation in the Plan as of any Entry Date
following the end of the suspension period described above, provided that he or
she elects to become an Active Participant in accordance with Section 2.3.1.”
 
11.    The following Section 8.6 is added to the Plan:
 
“8.6 Qualified Reservist Distribution. Notwithstanding anything in the Plan to
the contrary, a Participant who is a reservist or national guardsman (as defined
in 37 U.S. Code 101(24)) and who is ordered or called to active duty after
September 11, 2001 and before December 31, 2007 


--------------------------------------------------------------------------------


 
 
for a period in excess of one hundred seventy-nine (179) days or for an
indefinite period, may request a withdrawal from his or her Salary Deferral
Account.”
 
IN WITNESS WHEREOF, the Company, by its duly authorized officers, has executed
this Amendment No. 1 to the restated Plan, on the date(s) indicated below.



 
GENENTECH, INC.
   
By:
/s/ DAVID A. EBERSMAN
   
Title:
Executive Vice President and Chief Financial Officer
   
Date:
December 4, 2006
           
And by:
/s/ WILLIAM ANDERSON
   
Title:
Vice President, Sales and Marketing
   
Date:
December 4, 2006
 

 

--------------------------------------------------------------------------------

